Elliott, J.
Richard Potts, as administrator of Mary Ann Sharpe, deceased, sued Jackson for $1,100, on an account for *168goods sold and delivered, and for money loaned to him by the decedent in her lifetime. Jackson answered by a general denial, and also a special paragraph, in which he admitted the receipt of $433, from and on account of the decedent, but alleged that he had more than repaid the same in money, goods, provisions, &c., furnished to and purchased for her, and at her request, leaving a balance due him of $112 45 ; an account of which was filed as a set-off. To which the .plaintiff replied by a denial. A trial by jury resulted in a verdict for the plaintiff* for $350, for which judgment was rendered.
On the trial of the cause, one Ann Jones was introduced as a witness by the plaintiff', and, among other things, testified that after the death of Mrs. Sharpe, Jaclcson told her that he then had $600 of Mrs. Sharpe’s money. Isaac Cur-gill, another witness for the plaintiff, testified that he had a conversation with Jackson, in which he told the latter that people were saying that Mrs. Sharpe was living off of his {Jackson’s) money; to which Jackson replied, “It is a lie; I have $600 of her money now, and will swear to it.” Jackson, who was required by the court to testify as a witness, admitted the receipt of' $433 of Mrs. Sharpe’s money, but testified that he had paid the same in the manner stated in his set-off; that on the 1st of August, 1866, they had a settlement of their accounts, in which there was found a balance due him of twenty-five cents, and that he afterwards furnished her money, goods, provisions, &c., as stated in his account, to the amount of $112 45, which remained unpaid. He expressly denied having made the statements to Ann Jones and Isaac Curgill, sworn to by them.
¡ Mrs. Sharpe died in November, 1866, and the judgment was rendered against Jackson at the May term of the court, 1867. On the 5th of September, 1867, Jackson filed a complaint, under section 356 of the code, for a new trial in said cause. The complaint, after setting out the proceedings in the cause, and the evidence given on the trial, alleges that at the time of the trial he was greatly surprised by the *169evidence of Ann Jones and Isaac Curgill, and did not then know of any “ rebutting testimony to counteract its influence over the jury;” that their said statements were utterly false, and that after the close of the term at which the judgment was rendered, he discovered, for the first time, that he could prove by Joseph Simpson, James Hendrixson, and William French, as he verily believed, that said Ann Jones and Isaac Curgill, during the summer of 1866, agreed and confederated together to injure him {Jackson) in any manner in their power, and to swear falsely against him in the event of a law suit in which he should be a party. The complaint is sworn to, and is accompanied by the affidavits of Simpson, Hendrixson and French.
Simpson states in his affidavit that during the summer of 1866, Isaac Curgill requested the' affiant to join him in a suit against Jackson, and declared “that Jackson had sworn falsely against him in a suit between them, and that' he would pay Jackson in the same coin.”
Hendrixson swears that during the .summer of 1866, “he heard Isaac Curgill say that he intended to injure Jackson, and break him up, somehow or another; that Jackson had sworn falsely against him, and he would pay him back in his own coin.”
French and Simpson, in a joint affidavit, state that during the spring of 1866, they were at the house of George Jones, the husband of said Ann Jones, and in conversation said Ann Jones “ declared that Jackson was getting her sister’s (Mrs. Sharpe’s) property; that she {Ann) was determined to stop him; that she would ruin him if she could, and would stoop to anything to accomplish hpr purpose; that the property should never do him any good.” ¡
The court sustained a demurrer to the complaint, and; refused to grant a new trial, to which Jackson excepted, and appeals here.
Ve think there was no error in thé ruling of the court below. The newly discovered evidence could have no bearing on the merits of the controversy between the par*170ties. It would not contradict or disprove the statements of Cur gill and Ann Jones. Its only object and effect would be to impeach the credibility of those witnesses. New trials are rarely, if ever, granted for such a purpose. This is the general rule. McIntire v. Young, 6 Blackf. 496; Elliott v. Adams, 8 id. 103; Porter v. The State, 2 Ind. 435; Bland v. The State, id. 608; Fleming v. The State, 11 id. 234; The State, §c. v. Clark, 16 id. 97. We see nothing in this case to make it an exception to the general rule.
B. E. and M. G. Rhoads, for appellant.
W. Eglesion and-Harvey, for appellee.
Judgment affirmed, with costs.